Order of disposition, Family Court, New York County (Jody Adams, J.), entered on or about October 25, 2004, in proceedings pursuant to Family Court Act, article 10, which, to the extent appealed from, is premised upon a fact-finding determination of neglect, unanimously affirmed, without costs.
The finding of neglect as to the subject child is supported by a preponderance of the evidence (see Family Ct Act § 1046 [b] [i]) showing that respondent-appellant inflicted excessive corporal punishment (Family Ct Act § 1012 [f] [i] [B]; Matter of Alena O., 220 AD2d 358, 360 [1995]). Evaluation of the testimony given by appellant’s expert was for the factfinder, and there is no basis on this record to disturb its determination. The out-of-court statements by the child were sufficiently corroborated (see *406Matter of Nicole V., 71 NY2d 112, 118-119 [1987]; Matter of Nicole H., 12 AD3d 182 [2004]). Concur—Buckley, EJ., Mazzarelli, Williams, Gonzalez and Sweeny, JJ.